Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2016

                                       No. 04-16-00320-CR

                                      Willie David FLOYD,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10665
                       Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER

        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due November 14, 2016.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court